DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Second Final Office Action
 	A second final office action has been sent in order to correct mistakes in the item matching made in the final office action. The period for reply has been reset.
Response to Arguments
 	Applicant's arguments filed 6/24/22 with respect to the obviousness type rejections have been fully considered but they are not persuasive. Examiner notes some of the item matching was incorrectly cited and a corrected office action has been issued herewith. The active harmonic filter of Engler is 3 (not 2), which is not to be confused with the active harmonic filter of Li (which is 2).
 	Applicant argues Examiner contends element 3 of Engler corresponds to the claimed HAHF, but the elements 3 and LL correspond to the claimed HAHF. Furthermore, Li discloses a HAHF of 2,L,R and C, and Examiner maintains it would have been reasonable to interpret the combined active filter and passive filter as the claimed HAHF. Under the corrected item matching, element 3 of Engler is the active filter which is part of the HAHF. Likewise, the active filter 2 of Li is part of the HAHF of 2,L,R and C.
 	Applicant argues the element LL of Engler is not the claimed three phase AC reactor because it is part of the non-linear load 2. Examiner maintains that the inclusion of LL in 2, as opposed to 3, is arbitrary, and that, in a broadest reasonable sense, the three phase AC reactor can be considered part of the active filter 3. Furthermore, Li also discloses a HAHF of 2,L,R and C, where the three phase AC reactor L is part of the active filter 2. Finally, Examiner believes it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the passive filter with AC reactor L with the active filter 2, as taught by Li to lower the active filter requirement.
 	Applicant argues against the inconsistencies of the item matching, but as stated above, the inconsistencies have been removed when the active filter is correctly interpreted as Engler Figure 1 3 corresponding to the active filter, and with the motor and motor drive in 2 of Engler.
 	Applicant argues element 112 of Wei appears similar to element LL of Engler, as such, when Wei is combined with Engler, the result would be to replace element LL of Engler with element 112 of Wei. Examiner respectfully disagrees and contends Applicant is ignoring the teaching of the secondary reference Li which discloses the AC reactor L as shown in Figure 1 of Li. Examiner maintains that Wei, in combination with Engler in view of Li, would have load 4 of Li replaced with load 110,104 of Wei. Therefore, the filter 112 of Wei would be in series with the AC reactor (L of Li, LL of Engler) and the claim limitations would be satisfied. The rejections are detailed below. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Engler (US 2012/0112825) in view of Li (CN 103368179) and further in view of Wei (US 9,837,924).. 	With respect to claim 21, Engler discloses a three-phase motor drive system for operation from a three phase alternating current (AC) power source: a three-phase hybrid active harmonic filter (HAHF) (Fig. 1 3, LL) having an input (Fig. 1 input at node 2-3) operably connected to the three phase AC power source (Fig. 1 1), the three-phase hybrid active harmonic filter comprising an active harmonic filter (AHF) (Fig. 1 3) operably connected in parallel with the three phase AC power source and a three phase AC reactor (Fig. 1 LL) disposed in series between the input and an output (Fig. 1 output at node LL and bridge rectifier of 2) of the three-phase hybrid active harmonic filter; a three-phase variable frequency motor drive (Fig. 1 2 three phase rectifier, DC bus capacitor and 3 phase DC/AC inverter) configured to provide excitation signals (Fig. 1 outputs from DC/AC to M) to a three phase motor (Fig. 1 M); and a three-phase AC motor (Fig. 1 M) operably connected to the three-phase variable frequency motor drive, the three-phase AC motor responsive the excitation signals. Engler remains silent as to the nominal rating of the active harmonic filter. 
 	Li teaches a three-phase active harmonic filter with the three-phase hybrid active harmonic filter (Fig. 1 2,L,R,C) comprising an active harmonic filter (AHF) (Fig. 1 2) operably connected in parallel with the three phase AC power source (Fig. 1 1) and a three phase AC reactor (Fig. 1 L) disposed in series between the input and an output (Fig. 1 output at node L to 4) of the three-phase hybrid active harmonic filter which decreases the capacity (paragraph 14) of the active filter (Fig. 1 2) due to the inclusion of the passive filter (Fig. 1 L,R,C) which reduces the harmonic content that the active filter must remove. Therefore it would have been obvious to one of ordinary skill in the art to implement wherein the three-phase hybrid active harmonic filter is configured to operate with harmonic current exceeding a nominal rating of the active harmonic filter alone (since the harmonic content which must be cancelled by the active harmonic filter has been reduced by the three-phase AC reactor (and passive filter) disposed between the input and output of the hybrid active harmonic filter). The reason for doing so was to optimize the sizing of the active harmonic filter and to reduce the size and cost of the active harmonic filter in the hybrid active harmonic filter 
 	Engler in view of Li make obvious the three-phase drive system as set forth above, and remain silent as to an additional drive filter.
 	Wei discloses wherein the three-phase variable frequency motor drive (Fig. 1 110) includes a filter (Fig. 1 112) configured to at least one of limit inrush current, stabilize voltage levels and suppress electromagnetic interference. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the three-phase variable frequency motor drive includes a filter configured to at least one of limit inrush current, stabilize voltage levels and suppress electromagnetic interference, in order to mitigate inrush current, EMI and stabilize voltage levels.
 	With respect to claim 4, Engler in view of Li and Wei make obvious the three-phase motor drive system of claim 21, wherein the three-phase hybrid active harmonic filter operating with harmonic current exceeding the nominal rating of the active harmonic filter alone includes operating the three-phase variable frequency motor drive to produce a harmonic current in excess of a nominal rating of the active harmonic filter (since the passive series filter has reduced the harmonic content from the three-phase variable frequency motor drive such that the active filter only needs to handle a lower rated harmonic current than the three-phase hybrid active filter). 

 	With respect to claim 5, Engler in view of Li and Wei make obvious the three-phase motor drive system of claim 21, wherein the active harmonic filter comprises three phase legs (Fig. 1 3 has 3 half bridge legs), each operably coupled via an inductive element (Fig. 1 LF) to a respective phase of the AC power source.  	With respect to claim 6, Engler in view of Li make obvious the three-phase motor drive system of claim 21, wherein the active harmonic filter further includes a controller (Fig. 1 3 Control) configured to generate control signals to the three-phase legs to control currents (Fig. 2 iFa, iFb, iFc) through the respective inductive elements to cause voltages (Fig. 2 ua, ub, uc) to be induced on each phase of the three phase AC power source. ‘  	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839